

115 HR 1641 IH: To amend the Small Business Act to clarify the responsibilities of Business Opportunity Specialists, and for other purposes.
U.S. House of Representatives
2017-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1641IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Ms. Maxine Waters of California (for herself and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to clarify the responsibilities of Business Opportunity
			 Specialists, and for other purposes.
	
 1.Responsibilities of Business Opportunity SpecialistsSection 4(g) of the Small Business Act (15 U.S.C. 633(g)) is amended— (1)in the subsection heading, by striking Certification Requirements for;
 (2)in paragraph (2)— (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively (and conforming the margins accordingly);
 (B)by amending clause (ii) (as so redesignated) to read as follows:  (ii)ApplicationThe requirements of clause (i) shall be included in any initial job posting for the position of a Business Opportunity Specialist and shall apply to any person appointed as a Business Opportunity Specialist after January 3, 2013.; and
 (C)in clause (i) (as so redesignated), by striking paragraph (1) and inserting subparagraph (A); (3)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively (and conforming the margins accordingly);
 (4)in subparagraph (A) (as so redesignated), by striking paragraph (2) and inserting subparagraph (B); and (5)by inserting before subparagraph (A) (as so redesignated) the following:
				
 (1)DutiesThe exclusive duties of a Business Opportunity Specialist employed by the Administrator and reporting to the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36 (or the designee of such official) shall be to implement sections 7, 8, and 45 and to complete other duties related to contracting programs under this Act. Such duties shall include—
 (A)with respect to small business concerns eligible to receive contracts and subcontracts pursuant to section 8(a)—
 (i)providing guidance, counseling, and referrals for assistance with technical, management, financial, or other matters that will improve the competitive viability of such concerns;
 (ii)identifying causes of success or failure of such concerns; (iii)providing comprehensive assessments of such concerns, including identifying the strengths and weaknesses of such concerns;
 (iv)monitoring and documenting compliance with the requirements of sections 7 and 8 and any regulations implementing those sections;
 (v)explaining the requirements of sections 7, 8, 15, 31, 36, and 45; and (vi)advising on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of such a contract or subcontract;
 (B)reviewing and monitoring compliance with mentor-protege agreements under section 45; (C)representing the interests of the Administrator and small business concerns in the award, modification, and administration of contracts and subcontracts awarded pursuant to section 8(a); and
 (D)reporting fraud or abuse under section 7, 8, 15, 31, 36, or 45 or any regulations implementing such sections.
						(2)Certification requirements.
			